DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter—an abstract idea without significantly more. The claims recite a method for guiding a sales strategy, including price and storage guidance, of loquat fruits by evaluating and predicting quality of a batch of fruits based on lignification characteristics of a sample of fruits.
Claim 1 is directed primarily to a series of calculations regarding the degree of lignification in a sample from a batch of loquat fruit in order to guide storage and sales practices for the batch. The process falls within a category of statutory subject matter but is excluded from patentability due to applying to a judicial exception—an abstract idea. All of the calculation steps and guidance practices merely constitute mental processes for evaluating the batch.
Further, this judicial exception is not integrated into a practical application. In step 5, once a batch is determined to be unqualified, nothing else occurs. For a qualified batch, the subsequent steps still merely amount to additional calculations in order to set a price of the fruit or designate it as being suitable for particular storage or transport conditions. Such steps still amount to simply abstract ideas, though, and do not amount to a particular practical application.
Next, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim does recite the selection of loquat samples from the batch and preparation of the samples for visual analysis, such a step merely constitutes gathering data to be used in the performance of the abstract idea. Gathering of data does not amount to significantly more than the abstract idea, since it is essentially merely insignificant ancillary activity. MPEP 2106.05(g); MPEP 2106.05(d). Preparation of samples according to the claim is known in the art (e.g., Huang et al., “Morphology and cell wall composition changes in lignified cells from loquat fruit during postharvest storage,” Postharvest Biology and Technology, 157 (2019) 110975, pp. 1-12, at p. 2, ¶2.3).
Claims 2-7 do not recite anything beyond additional mental calculation/guidance determinations.
The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, step 3, recites “calculating a radius Rij,” which is vague and indefinite in that it is unclear as to whether the calculated radius should be an average for all the lignified cell radii or a sum of all the lignified cell radii.
Claim 1, step 3, recites “calculating a thickness Dij,” which is vague and indefinite in that it is unclear as to whether the calculated thickness should be an average for all the lignified cell thicknesses or a sum of all the lignified cell thicknesses.
Claim 1, step 4, recites “setting a threshold P’,” which is vague and indefinite in that it is unclear as to what bases the threshold should be established.
Claim 1, step 5, recites “setting a qualified rate threshold Q’,” which is vague and indefinite in that it is unclear as to what bases the threshold should be established.
Claim 1, step 5, recites “not suitable for sale,” which is vague and indefinite in that the scope of the phrase “not suitable for sale” is unclear. That is, Applicant presumably intends the phrase to apply to fruit that is not suitable for sale in a market-type situation as a foodstuff that is intended for human consumption as a fresh fruit product. However, such a narrow interpretation would not include a sale of fruit for other uses, such as a ripened food product intended for baking or preserving, an animal feed, compost material, etc. That a fruit may be “not suitable for sale” as a fresh fruit intended for human consumption does not necessarily mean that it would not be suitable for sale for other uses.
Claim 1, step 7, recites “guiding a current price” and “guiding a storage strategy,” which is vague and indefinite in that it is unclear as to what the terms “guiding” are intended to encompass in terms of how frequently the method is to be performed and how a current price and storage strategy are to relate to the average lignified cell density.
Claim 1, step 7, recites “wherein the loquat fruits are suitable for storage and transportation when T is high, and the loquat fruits need to be sold as soon as possible when T is low” which is vague and indefinite in that the there is no limit on the conditions for “storage and transportation”—storage and transportation are not required to be for any period of time or any distance, such that any loquat fruit is arguably suitable for storage and transportation for short periods and short distances. Further, no criteria is provided for the term “suitable for storage and transportation”.
Claim 1, step 7, recites “when T is high” and “when T is low”, which are relative terms that render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The application provides no basis for determining if a T value is high or low.
Claim 1, step 7, recites “need to be sold as soon as possible,” which is vague and indefinite in that it is unclear as to whether any particular time period is required by the phrase and whether any actual action is required by the phrase.
Claims 2-7 are indefinite due to their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang et al., “Morphology and cell wall composition changes in lignified cells from loquat fruit during postharvest storage,” Postharvest Biology and Technology, 157 (2019) 110975, pp. 1-12).
Regarding claim 1, Huang et al. discloses cutting a loquat along an equatorial plane, staining the fruit with phloroglucinol, and calculating a number of lignified cells (p. 2, §§ 2.3-2.4).
Though Huang et al. does not specifically disclose the steps of removing half the fruit and a core, freezing and slicing, such steps are considered to be implicit in the method disclosed in Huang et al. and/or conventional sample preparation steps.
The remainder of the steps of claim 1 do not constitute any actual manipulation of any component but instead constitute merely mental calculation steps. Such mental steps are insufficient to distinguish the claimed steps from the simple sample preparation disclosed in Huang et al. Further, the claimed method does not actually involve any manipulation whatsoever of the batch of loquat fruits, while the analyzed samples are presumably destroyed as part of the analysis process. Thus, there is no manipulative process beyond mental calculations even evident for the only material that would remain upon performance of the claimed method. The claimed method is thus considered obvious in view of Huang et al.
Claims 2-6 are directed to additional mental calculation steps that likewise do not distinguish the claimed methods from a simple sample preparation as disclosed in Huang et al.
Claim 7 implicitly requires a number of loquat fruits in the batch to be at a minimum of 50 fruits, when the number of samples, X, is equal to 1. No maximum limit on the number of fruits in a batch is required (X would merely need to increase at a rate of 1 sample loquat/1000 batch loquats), and there is no requirement that the X samples are collected from different locations within the batch (i.e., even “randomly selecting X samples” includes an embodiment wherein all the samples would be selected from essentially a single location within a batch). As such, the claimed sampling ratio of 0.1-2% is of essentially no practical limitation and is thus considered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793